—In an action pursuant to CPLR 3213 for summary judgment in lieu of complaint to recover money owed on a promissory note, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Adams, J.), dated July 15, 1999, as denied that branch of his cross motion which was to dismiss the action as time-barred.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly determined that issues of fact exist as to whether the defendant’s May 19, 1995, payment to the plaintiff of the sum of $60,000 revived the debt and took the plaintiff’s claim out of the Statute of Limitations (see, Stabulas v Brooks Piece Dye Works Corp., III AD2d 803, 804; Matter of McDonald, 79 AD2d 754). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.